UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 15, 2013 NEWPORT BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 0-51856 20-4465271 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 100 Bellevue Avenue, Newport, Rhode Island (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(401) 847-5500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The 2013 Annual Meeting of Stockholders of Newport Bancorp, Inc. (the “Company”) was held on August 15, 2013 (the “Annual Meeting”).There were 3,544,722 shares entitled to be voted at the meeting. The matters voted on by the Company’s stockholders at the Annual Meeting and the vote of the stockholders was as follows: Proposal No. 1 The approval of the Agreement and Plan of Merger, dated as of March 5, 2013, by and between SI Financial Group, Inc. and Newport Bancorp, Inc. pursuant to which Newport Bancorp, Inc. will merge with and into SI Financial Group, Inc. For Against Abstain Broker Non-Votes Number of shares voted Percentage of all shares entitled to vote 80.8% 1.5% 0.3% 10.4% Proposal No. 2 The proposal to adjourn the annual meeting to a later date or dates, if necessary, to permit further solicitation of proxies if there are not sufficient votes at the time of the annual meeting to approve the Agreement and Plan of Merger. For Against Abstain Broker Non-Votes Number of shares voted 0 Percentage of all shares voted for or against 96.3% 3.7% Proposal No. 3 The non-binding, advisory resolution approving the compensation payable to the named executive officers of the Company in connection with the merger. For Against Abstain Broker Non-Votes Number of shares voted Percentage of all shares voted for or against 95.2% 4.8% Proposal No. 4 The election of two directors, each to serve as directors of the Company for a term of three years and until his successor has been elected and qualified. For Withheld Broker Non-Votes William R. Harvey Kevin M. McCarthy Proposal No. 5 The ratification of the appointment of Wolf & Company, P.C. as independent auditors for the Company for the year ending December 31, 2013. For Against Abstain Number of shares voted Percentage of all shares voted for or against Proposal No. 6 The non-binding, advisory resolution approving the compensation payable to the named executive officers of the Company. For Against Abstain Broker Non-Votes Number of shares voted Percentage of all shares voted for or against Proposal No. 7 The non-binding advisory vote on the frequency of the advisory vote on the compensation payable to the named executive officers of the Company. One Year Two Years Three Years Abstain Broker Non-Votes Number of shares voted Percentage of all shares voted 94.8% 0.5% 4.4% Item 8.01. Other Events. On August 15, 2013, the Company’s stockholders approved the Agreement and Plan of Merger, dated as of March 5, 2013, by and between SI Financial Group, Inc. and the Company pursuant to which the Company will merge with and into SI Financial Group, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWPORT BANCORP, INC. (Registrant) DATE: August 16, 2013 By: /s/Bruce A. Walsh Bruce A. Walsh Executive Vice President and Chief Financial Officer
